t c summary opinion united_states tax_court victor m crown petitioner v commissioner of internal revenue respondent docket no 30082-14s l filed date victor m crown pro_se sarah e sexton martinez for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is an appeal from a notice_of_determination issued by the internal_revenue_service irs office of appeals appeals_office sustaining a proposed levy action to collect income_tax that petitioner owes for the taxable_year and civil penalties assessed pursuant to sec_6694 for the taxable_year sec_2010 and sec_2011 sec_6694 penalties as discussed below the record shows that petitioner has paid the sec_6694 penalties in full and therefore the proposed levy action in respect of those items is now moot the sole issue remaining for decision is whether the appeals_office abused its discretion in determining to proceed with the proposed levy action to collect petitioner’s unpaid income_tax_liability for background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in illinois at the time the petition was filed sec_6694 provides that a tax_return_preparer shall pay a penalty if he prepares any return or claim_for_refund that results in an understatement_of_liability because of an unreasonable position and the return preparer knew or reasonably should have known of the position i income_tax for on date the irs issued a notice_of_deficiency to petitioner determining an income_tax deficiency of dollar_figure for and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency on date the irs assessed the income_tax and the accuracy-related_penalty as well as statutory interest and sent to petitioner a notice of balance due petitioner failed to remit payment ii sec_6694 penalties on date the irs assessed sec_6694 penalties of dollar_figure against petitioner for the year sec_2010 and sec_2011 respectively and issued notices of balance due to him as discussed below petitioner did not immediately remit payment but did so eventually over a period of months iii appeals_office administrative review on date the irs issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing in respect of his unpaid tax_liability for and the sec_6694 penalties on date petitioner submitted to the appeals_office a timely request for an administrative hearing under sec_6330 petitioner’s hearing request stated in relevant part i was advised by irs taxpayer_advocate that my amended_return was being processed and i believe that the amount of the levy should be reduced as a result on date the irs sent to petitioner a notice_of_federal_tax_lien filing and your right to hearing under sec_6320 informing him that a federal_tax_lien had been filed in respect of his unpaid tax_liability for and the unpaid sec_6694 penalties petitioner’s request for an administrative hearing regarding the proposed levy action was assigned within the appeals_office to settlement officer marcus morgan so morgan on date petitioner contacted so morgan and requested payoff amounts for the income_tax he owed for and the sec_6694 penalties on date petitioner sent a fax to so morgan indicating that he intended to pay his outstanding liabilities in full and requesting that the federal_tax_lien be released on date so morgan conducted an administrative hearing by way of a teleconference with petitioner during the hearing petitioner again stated that he intended to pay the amounts due in full petitioner did not otherwise offer an alternative to the proposed collection action or challenge the existence or amount of his underlying tax_liability although we mention the notice_of_federal_tax_lien for the sake of completeness the parties agree that the filing of the tax_lien is not at issue in this case between late october and mid-date petitioner remitted to the irs a series of payments that were applied to and fully satisfied his liability for the sec_6694 penalties in the interim on date the appeals_office issued to petitioner a notice_of_determination sustaining the proposed levy action petitioner invoked the court’s jurisdiction under sec_6330 by filing a timely petition for review petitioner alleged in the petition that he had fully paid the sec_6694 penalties and the irs had failed to account for the fact that petitioner was the prevailing_party in a legal action that he brought against the city of chicago and cook county illinois after petitioner filed his petition with the court he submitted to the irs a form_6118 claim_for_refund of tax_return_preparer and promoter penalties in respect of the sec_6694 penalties at the time of trial petitioner could not recall whether the irs had responded to his claim_for_refund discussion sec_6331 authorizes the commissioner to levy upon property and rights to property of a taxpayer who is liable for taxes and who fails to pay those taxes within days after notice_and_demand for payment is made sec_6330 provides that the levy authorized in sec_6331 may be made only if the secretary has notified such person in writing of the right to an administrative hearing before the levy is enforced upon timely request the person is entitled to an administrative hearing before the appeals_office sec_6330 in rendering an administrative determination in a collection review proceeding under sec_6330 the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives such as an installment_agreement appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may challenge the existence or amount of his or her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite see also 114_tc_604 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 i sec_6694 penalties the record shows that during the course of the appeals_office administrative_proceeding petitioner informed so morgan that he intended to pay the sec_6694 penalties in full there is no indication in the administrative record that petitioner informed so morgan that he wanted to challenge the existence or amount of the sec_6694 penalties in fact between late october and mid-date petitioner remitted to the irs a series of payments that were applied to and fully satisfied his liability for the sec_6694 penalties after the appeals_office issued its notice_of_determination and after petitioner filed his petition for review with the court he filed a claim_for_refund with the irs in respect of the sec_6694 penalties and the disposition of that claim was unknown at the time of trial in the light of these developments we conclude that so much of the petition for review as relates to the proposed levy action to collect the sec_6694 penalties is moot in short because petitioner has voluntarily paid the full amounts of the sec_6694 penalties the irs is no longer pursuing the proposed levy insofar as it relates to those penalties see green-thapedi v commissioner 126_tc_1 ii income_tax_liability at the trial of this case petitioner informed the court that he wanted to challenge the amount of his underlying income_tax_liability for apparently in the belief that his lawsuit against the city of chicago would somehow reduce or offset the tax that the irs had assessed although petitioner testified at trial that he could not recall whether he actually received the notice_of_deficiency for he did not raise this issue during the administrative hearing nor did he seek to challenge the existence or amount of his income_tax_liability at that time as the court observed in gentile v commissioner tcmemo_2013_175 aff’d 592_fedappx_824 11th cir a taxpayer must raise an issue at an appeals_office administrative hearing to preserve it for this court’s consideration because petitioner did not raise these issues during the administrative review process we decline to consider them now under the circumstances we review the notice_of_determination for abuse_of_discretion petitioner did not offer a collection alternative during the administrative review process nor did he raise a spousal defense or challenge the appropriateness of the collection action the record shows that the appeals_office properly verified that the requirements of all applicable laws and administrative procedures were met in processing petitioner’s case and that the proposed levy balances the government’s need for the efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary in sum there is no evidence that the appeals_office abused its discretion in this case iii conclusion consistent with the foregoing we hold that so much of the petition for review as relates to the collection of the sec_6694 penalties is moot otherwise the determination by the appeals_office to proceed with the proposed levy action to collect the income_tax that petitioner owes for the taxable_year was not an abuse_of_discretion and the proposed levy is sustained to reflect the foregoing an appropriate order and decision will be entered
